Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements filed 10-29-2020, 11-16-2020, 2-19-2021, 5-18-2021, & 9-13-201 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
            The numerous references and materials listed on the submitted IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited 
	The applicant has filed numerous references. Many of which are correspondences from various offices around the world regarding various applications. Many still of these are untranslated from their native tongues and do nothing to further the record since the examiner cannot properly review them.  The applicant is advised that if any of these bear any relevance to the case at hand that they should translate them and point them out. Otherwise, the examiner has done his best to go through the art and consider it. 
           Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22-26, 28-33, & 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blais-Ouellette et al (WO 2009103154 A1) (Blais-Ouellette).
	Regarding Claims 22 & 30, Blais-Ouellette discloses a LIBS, comprising: 
	a laser projector (Fig. 3, 12) configured to project a pulsed laser; 
	a spectrometer (fig. 11) configured to receive light generated in connection with a plasma ablation induced at a target by the pulsed laser and detect intensity values of one or more wavelength ranges of the received light (Paragraphs 33-35); 
a controller (73, 75, fig. 11) configured to obtain spectrum data of the light generated in connection with the plasma ablation using the intensity values detected by the spectrometer; and 
a triggering module configured to perform a triggering operation for obtaining the spectrum data of the light generated in connection with the plasma ablation, wherein the triggering module generates a trigger signal in response to light generated by the laser projector, and wherein the spectrum data of the light generated in connection with the plasma ablation is obtained based on the trigger signal (Paragraph 39).
Regarding Claims 23 & 31, Blais-Ouellette discloses the aforementioned. Further, Blais-Ouellette discloses wherein the spectrometer alternately and continuously repeats an exposure period which accumulates electric energy according to received light and a reset period which initializes the electric energy accumulated during the exposure period (Paragraphs 40-44), and generates spectrum data of the received light related to the exposure period, and wherein the spectrum data of the light generated in connection with the plasma ablation is obtained from spectrum data of a specific exposure period among a plurality of exposure periods based on the trigger signal. The 
Regarding Claims 24 & 32, Blais-Ouellette discloses the aforementioned. Further, Blais-Ouellette discloses wherein the spectrometer is further configured to: receive the trigger signal from the triggering module; select the specific exposure period among the plurality of exposure periods based on a reception timing of the trigger signal; and transmit the spectrum data of the selected specific exposure period to the controller, and wherein the controller obtains the spectrum data of the light generated in connection with the plasma ablation from the spectrum data of the specific exposure period transmitted by the spectrometer (Paragraphs 40-44). Again, the disclosure meets these limitations since the trigger is used to select the time periods when the integrators capture signals and then pass them on to the PC for processing. 
Regarding Claim 25, Blais-Ouellette discloses the aforementioned. Further, Blais-Ouellette discloses wherein the controller is further configured to: receive spectrum data of the plurality of exposure periods from the spectrometer; receive the trigger signal from the triggering module (Paragraph 42); select the specific exposure period among the plurality of exposure periods based on a reception timing of the trigger signal (Paragraph 43); and obtain the spectrum data of the light generated in connection with the plasma ablation from the spectrum data of the selected specific exposure period (reading out to the PC).
Claims 26 & 33, Blais-Ouellette discloses the aforementioned. Further, Blais-Ouellette discloses wherein the spectrometer is further configured to: receive the trigger signal from the trigger module; enter an exposure period which accumulates electric energy according to received light after a preset delay time from a reception timing of the trigger signal (Paragraph 43); and generate spectrum data of the received light related to the exposure period, and wherein the spectrum data of the light generated in connection with the plasma ablation is obtained from the spectrum data of the exposure period (Paragraphs 40-44).   
Regarding Claims 28 & 35, Blais-Ouellette discloses the aforementioned. Further, Blais-Ouellette discloses wherein the triggering module includes a photo diode (68) which outputs a trigger signal when light above a preset intensity is received (Paragraph 43).
Regarding Claims 29 & 36, Blais-Ouellette discloses the aforementioned. Further, Blais-Ouellette discloses wherein the triggering module is located behind the laser projector to receive the light generated by the laser projector. First, it’s already been shown in the cited paragraphs that the photodiode receives light generated from the laser projector to create the trigger signal. Secondly, the term “behind” is relative without any other relational details given thus the limitation is met by the position of the photodiode relative to the laser. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blais-Ouellette.
Regarding Claims 27 & 34, Blais-Ouellette discloses the aforementioned but does not explicitly disclose wherein the preset delay time is set to 10ns or less such that the spectrum data reflect both of continuum emission and element specific emission of the plasma ablation;

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Blais-Ouellette with wherein the preset delay time is set to 10ns or less such that the spectrum data reflect both of continuum emission and element specific emission of the plasma ablation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one would want to choose a range that provides the data appropriate for the type of analysis to be performed and based upon what material is being examined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jonathon Cook
AU:2886
September 28, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886